DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s claim amendment dated December 20, 2021, and the Declaration dated January 20, 2022, have been entered.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over     WO 2014/196357 (“Mikami”; see corresponding English-language document                US 2016/0130757) in view of Manfred L. Hallensleben, Polyvinyl Compounds, Others, 29 Ullmann’s Encyclopedia of Industrial Chemistry 605 (2000) (“Hallensleben”).
Considering Claims 1 and 3: Mikami teaches a method of making a sheet containing cellulose fine fibers having an average width of 2 to 100 nm and a hydrophilic polymer.   (Mikami, ¶ 0017).  Mikami teaches that it is particularly preferable to use cellulose fibers having a width that is “not smaller than 2 nm and smaller than 10 nm.”  (Id. ¶ 0052).  Mikami teaches that the cellulose fine fibers are made from kraft pulp.  (Id. ¶ 0123).  Mikami teaches that it is particularly preferable to use 3 to 100 parts of the hydrophilic polymer with respect to 100 parts of the fibers.  (Id. ¶ 0083).  This corresponds to a content of the hydrophilic polymer with respect to the total mass of the two components of the sheet of about 3 percent (i.e., 3 ÷ 103) to about 50 percent (i.e., 100 ÷ 200).  This range substantially overlaps with the polyvinyl alcohol-based resin content ranges of claims 1 and 3.
Mikami teaches that the hydrophilic polymer is polyvinyl alcohol.  (Id. ¶ 0081).
Mikami is silent as to the saponification degree and degree of polymerization of the polyvinyl alcohol.  However, Hallensleben teaches that most commercial polyvinyl alcohols have a degree of hydrolysis of either about 98 percent or about 87-89 percent and a degree of polymerization that ranges from about 500 to 2500.  (Hallensleben, 608, first column).  The degree of hydrolysis taught by Hallensleben (87-89 or 98 percent) falls within the degree of saponification range of claim 1 (85 mol% to 100 mol%).  The degree of polymerization taught by Hallensleben (500 to 2500) substantially overlaps with the degree of polymerization range of claim 1 (500 to 1700).
Mikami is analogous art because it is directed to the same field of endeavor as the claimed invention, namely nanocellulose materials.  Hallensleben is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the selection of the polyvinyl alcohol components to use in the sheet of the invention.  In preparing the sheet of Mikami, it would have been obvious to one of ordinary skill in the art to have used a polyvinyl alcohol having the claimed degree of saponification and degree of polymerization of claim 1, and the motivation to have done so would have been, as Hallensleben teaches, that these two properties are typical of commercially available polyvinyl alcohol materials.  (Id.).
Mikami is silent as to the tensile strength of the sheet.   However, the references teach a sheet containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a sheet having the claimed components achieves the claimed tensile strength.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a tensile strength of 67.5 MPa or more, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 2: Mikami teaches that the cellulose fibers are made in the presence of a phosphorylation reagent.  (Mikami, ¶¶ 0122-0123).
Considering Claims 4 and 5: Mikami teaches that the hydrophilic polymer is polyvinyl alcohol or a denatured polyvinyl alcohol such as acetoacetylated polyvinyl alcohol.  (Mikami, ¶ 0081).  The acetoacetate groups in the acetoacetylated polyvinyl alcohol of Mikami read on the crosslinker-derived functional groups of claim 5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Pat. 10,697,118 (“the ’118 patent”) in view of in view of Manfred L. Hallensleben, Polyvinyl Compounds, Others, 29 Ullmann’s Encyclopedia of Industrial Chemistry 605 (2000) (“Hallensleben”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1 and 11 of the ’118 patent teach a method of making a sheet containing cellulose fine fibers and a hydrophilic polymer.  Claim 1 of the ’118 patent teaches that the cellulose fine fibers have a fiber diameter of 1000 nm or less.  Claim 11 of the ’118 patent teaches that the cellulose fine fibers have an average fiber width of 2 to 100 nm.  This range overlaps with the fiber width of present claim 1.  Claims 1 and 11 of the ’118 patent teach that the hydrophilic polymer is a polyvinyl alcohol or a denatured polyvinyl alcohol.  Claims 1 and 11 of the ’118 patent teach that the content of the hydrophilic polymer ranges from 5 to 100 parts per 100 parts of the cellulose fine fibers.  This amount substantially overlaps with the polyvinyl alcohol content of present claim 1.
The claims of the ’118 patent are silent as to the saponification degree and degree of polymerization of the polyvinyl alcohol.  However, Hallensleben teaches that most commercial polyvinyl alcohols have a degree of hydrolysis of either about 98 percent or about 87-89 percent and a degree of polymerization that ranges from about 500 to 2500.  (Hallensleben, 608, first column).  The degree of hydrolysis taught by Hallensleben (87-89 or 98 percent) falls within the degree of saponification range of claim 1 (85 mol% to 100 mol%).  The degree of polymerization taught by Hallensleben (500 to 2500) substantially overlaps with the degree of polymerization range of claim 1 (500 to 1700).  In preparing the sheet of the claims of the ’118 patent, it would have been obvious to one of ordinary skill in the art to have used a polyvinyl alcohol having the claimed degree of saponification and degree of polymerization of claim 1, and the motivation to have done so would have been, as Hallensleben teaches, that these two properties are typical of commercially available polyvinyl alcohol materials.  (Id.).
The claims of the ’118 patent are silent as to the tensile strength of the sheet.  However, the claims of the ’118 patent and Hallensleben teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a sheet having the claimed components achieves the claimed tensile strength.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a tensile strength of 67.5 MPa or more, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 2-5: The claims of the ’118 patent teach or suggest the limitations of present dependent claims 2-5.
Response to Declaration
The Declaration under 37 C.F.R. § 1.132 dated January 20, 2022, is not sufficient to overcome the rejection of claims 1-5 over Mikami and Hallensleben as set forth in the Office Action dated October 20, 2021, for the following reasons.
In the Declaration, Declarant identifies “Data No. 9” as an example of the present invention.  Data No. 9 is identified by Declarant as being carried out in the same way as the examples of the present specification.  
In this last statement, it appears that Declarant is referring to the examples described at ¶¶ 108-127 of the original disclosure (examples 1-16).  In most of these (examples 1-15), the cellulose fibers that are used are modified to produce “phosphoric acid modified cellulose fibers.”
The single example material shown in the Declaration (i.e., Data No. 9) is made from PVA having a polymerization degree of 500 and a saponification degree of 86.5-89.0.  It also contains a mixing ratio of cellulose fibers and PVA of 100 to 67.  The Declaration does not expressly specify whether the cellulose fibers are phosphoric acid modified cellulose fibers.  The example composition is identified as having a certain tensile elastic modulus and a certain tensile strength.
Declarant does not compare the single example shown in the Declaration to the closest prior art of record.  The Declarant also does not identify any unexpected results.
To rebut a prima facie case of obviousness based on unexpected results, applicant must present objective evidence comparing the claimed subject matter with the closest prior art.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979); MPEP § 716.02(e).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992); see MPEP § 716.02(b).  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required.  In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960); see MPEP § 716.02(e).  In the present case, the Declarant makes no comparison with the closest prior art and does not identify any unexpected results of statistical and practical significance.
Furthermore, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); see MPEP § 716.02(d).  In the present case, the single example in the Declaration is not commensurate in scope with the claimed invention.  It does not show that any expected results are exhibited over all of the claimed fiber widths, polyvinyl alcohol resin contents, degrees of saponification, and degrees of polymerization recited by the claim.  It is also unclear whether the cellulose fibers used in the example shown in the Declaration utilize phosphoric acid modified cellulose fibers (a feature not recited by claim 1).
Response to Arguments
Applicant’s arguments in the remarks dated December 20, 2021, and January 20, 2022, have been fully considered, and the examiner responds as follows.
On pages 4-7 of the remarks dated December 20, 2021, applicant argues that the obviousness rejection of the claims should be withdrawn in view of unexpected results shown in the the previous Declaration dated September 23, 2021, and the additional “Data No. 9” that is also presented in the subsequently filed Declaration dated January 20, 2022.  This argument has been fully considered but is not found to be persuasive.  The Declaration dated September 23, 2021, was addressed by the examiner at pages 7-9 of the Office Action dated October 20, 2021.  The Declaration dated January 20, 2022, is addressed above in the present Office Action.  For the reasons given in response to these Declarations, the examiner is not persuaded that the obviousness rejection should be withdrawn because of unexpected results shown in the Declarations.
The remarks dated January 20, 2022, do not present any further substantive arguments.  These remarks note that the additional Declaration had been presented with additional Data No. 9.  This Declaration has been addressed above in the present Office Action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767